In a proceeding to validate a “petition for opportunity to ballot for the office of Town Supervisor, Town of Southampton” in the Conservative Party Primary Election to be held on September 10, 1981, the appeal is from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), dated August 24, 1981, which dismissed the proceeding. Appeal dismissed, without costs or disbursements. The appellant has failed to properly perfect his appeal in that the minutes of the hearing in this matter have not been produced. These minutes are necessary to consider appellant’s factual allegations. The appeal, therefore, must be dismissed. Damiani, J.P., Gibbons, Gulotta and Bracken, JJ., concur.